Case 1:14-ml-02570-RLY-TAB Document 11682-1 Filed 09/03/19 Page 1 of 1 PageID #:
                                   85596


                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION
 ___________________________________________

 IN RE COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND                               Case No. 1:14-ml-2570-RLY-TAB
 PRODUCTS LIABILITY LITIGATION                                MDL No. 2570
 ___________________________________________

                         EXHIBIT A TO MOTION TO DISMISS
                              PLAINTIFF SCHEDULE

    Plaintiff                   Cause Number        PPS Due       No PPS Letter   Exhibit B
                                                    Date          Sent Date       Sub-Exhibit
                                                                                  Number

    Anthony Atkins              1:17-cv-06069       6/30/2017     8/01/2019            1
    Keri Phillips               1:19-cv-00623       3/14/2019     8/01/2019            2
    Josephine Schissler         1:19-cv-02141       6/28/2019     8/02/2019            3
    LaVenia Brown               1:19-cv-02475       7/19/2019     8/01/2019            4
    Bro Grace Amen              1:19-cv-02494       7/22/2019     8/20/2019            5
    Gloria Hutchings [ESTATE]   1:19-cv-02540       7/24/2019     8/01/2019            6
    Myra Breakstone             1:19-cv-02695       7/31/2019     8/20/2019            7
    Helen Dovolis               1:19-cv-02696       7/31/2019     8/20/2019            7
    Lois Flurschutz             1:19-cv-02709       8/01/2019     8/20/2019            7
    Paul Gibble [ESTATE]        1:19-cv-02711       8/01/2019     8/20/2019            7
    Lyle Gillman                1:19-cv-02725       8/02/2019     8/20/2019            7
    Alexander Vonholtz          1:19-cv-02730       8/02/2019     8/20/2019            7




                                                1
